NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
CUMMINS INC.,
Plaintiff-Appellant,
V.
TAS DISTRIBUTING COMPANY, INC., _
Defen,dcmt-Appellee.
2010-1134 _
Appea1 from the United States District Court for the
Centra1 District of I1linois in case no. 09-CV-1096, Judge
Joe Bi11y McDade.
ON MOTION
ORDER
TAS Distributing Company, Inc. moves for a 41-day
extension of time, until May 31, 2011, to file its brief The
court notes that this motion was previously granted on
April 6, 2011. TAS Distributing Company, Inc.’s brief is
due 1\/lay 31, 2011.
Upon consideration thereof
IT ls ORDEREl) THAT:

CUMMlNS lNC v . 'l`AS DISTRIBUTlNG 2
The motion is denied as moot.
FoR THE CoURT
 0 3  /s/ Jan Horba1y
Date J an Horba1y
Clerk _
cc: Jonathan R. Spivey, Esq.
Karen L. Kenda1l, Esq. 1
521 l.s. c0ua1Eg)lF§i-;,PEALs ron
THE FEDERAL GlRCU|T
l‘1AY 03 2011
_JANHDRBAl.‘I
C|.EHf